This matter is pending before the court upon the filing by respondent of a motion for reconsideration.
*1496Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and is, hereby, granted, and that respondent’s suspension is made coextensive with his new federal probationary period that ended July 22, 1997. It is further ordered by the court, sua sponte, that respondent may seek reinstatement to the practice of law by filing an application for reinstatement pursuant to Gov.Bar R. V(10)(A).
For earlier case, see Disciplinary Counsel v. Dukat (1997), 79 Ohio St.3d 189, 680 N.E.2d 972.
Pfeifer, J., dissents.